Order, Supreme Court, Bronx County (Robert Straus, J.), entered July 23, 2002, which, insofar as appealed from as limited by the briefs, denied defendant New York City Housing Authority’s motion to dismiss the complaint for plaintiffs failure to comply with appellant’s demands for physical and oral examinations pursuant to General Municipal Law § 50-h, unanimously affirmed, without costs.
Plaintiff provided a reasonable excuse for her failure to appear at the noticed examinations. Unlike the plaintiff in Best v City of New York (97 AD2d 389 [1983], affd 61 NY2d 847 [1984]), plaintiff here did not repeatedly schedule the examinations and then fail to appear. Moreover, appellant acquired early actual knowledge of the facts constituting the claim and was not substantially prejudiced by the delay (see Jusino v New York City Hous. Auth., 255 AD2d 41, 46-47 [1999]). Concur—Buckley, PJ., Tom, Ellerin and Gonzalez, JJ.